 Case 2:20-cv-10004-AJT-DRG ECF No. 1, PageID.1 Filed 01/02/20 Page 1 of 5




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

AMIR KAKI, M.D., an individual,
and MAHIR ELDER, M.D., an individual,
                                                 Case No. ________________
      Plaintiffs,
vs.                                              Hon.

TENET HEALTHCARE CORPORATION,
a foreign for-profit corporation, VHS, INC., a
foreign for-profit corporation, VHS OF
MICHIGAN, INC, a foreign for-profit
corporation, d/b/a Detroit Medical Center
(“DMC”), VHS HARPER-HUTZEL
HOSPITAL, INC., a foreign for-profit
corporation, VHS SINAI-GRACE HOSPITAL,
INC., a foreign for-profit corporation, VHS
DETROIT RECEIVING HOSPITAL, INC., a
foreign for-profit corporation, jointly and
severally, Collectively DMC and/or TENET), and
DR. ANTHONY TEDESCHI, President of VHS
OF MICHIGAN and CEO of DMC, an individual,
SCOTT STEINER, CEO of HARPER
UNIVERSITY HOSPITAL, DETROIT
RECEIVING, AND HUTZEL HOSPITAL, an
individual, ERIC EVANS, PRESIDENT OF
TENET HOSPITAL OPERATIONS, an
individual, CONRAD MALLET, CEO SINAI-
GRACE HOSPITAL, an individual, and JOHN
LEVY, JOINT CONFERENCE COMMITTEE
CHAIR, an individual,

      Defendants.
___________________________________________________________________

                        NOTICE OF REMOVAL
  Case 2:20-cv-10004-AJT-DRG ECF No. 1, PageID.2 Filed 01/02/20 Page 2 of 5




 There is a previously filed matter entitled Kaki/Elder v Tenet et al bearing Civil
  Action No. 19-10863 assigned to Sr. U.S. District Judge Hon. Arthur Tarnow
                  that had been dismissed on October 9, 2019.

      Defendants, each and everyone through their undersigned attorneys, give

notice of removal of this action from the Circuit Court for the County of Wayne,

where it is currently pending, to the United States District Court for the Eastern

District of Michigan pursuant to 28 U.S.C. § 1441 et seq., and state as follows:

      1.     This matter was first brought by Plaintiffs before this Court on

March 25, 2019 by Plaintiffs filing a Complaint alleging claims including violations

of the False Claims Act 31 U.S.C. § 3730 and the Fair Labor Standards Act 29 U.S.C.

§ 201 et. seq. along with other state law claims. Plaintiffs asserted this Court had

jurisdiction pursuant to 28 U.S.C. §§ 1331 and 2601, and 29 U.S.C. § 794(a). The

case was assigned to the Honorable Arthur Tarnow. See Exhibit 1.

      2.     On October 9, 2019, this Court granted in part Defendants’ Motion to

Dismiss the federal claims based upon the Plaintiffs having agreed to arbitrate the

claims. The Court also dismissed the Plaintiffs’ pending state law claims without

prejudice declining to exercise supplemental jurisdiction under 28 U.S.C. §1367.

See Exhibit 2.

      3.     On November 8, 2019, Plaintiffs again filed a lawsuit against

Defendants in the Wayne County Circuit Court, State of Michigan, entitled Amir

Kaki, M.D. and Mahir Elder, M.D. v. Tenet Healthcare Corporation, VHS, Inc.,



                                         2
  Case 2:20-cv-10004-AJT-DRG ECF No. 1, PageID.3 Filed 01/02/20 Page 3 of 5




VHS of Michigan, Inc, VHS Harper-Hutzel Hospital, Inc., VHS Sinai-Grace

Hospital, Inc., VHS Detroit Receiving Hospital, Inc., Dr. Anthony Tedeschi, Scott

Steiner, Eric Evans, Conrad Mallet, and John Levy, Case No. 2019-014985-CD.

Plaintiffs reasserted the state court claims previously dismissed. In that Complaint,

Plaintiffs allege that Defendants violated the Michigan Medicaid False Claims Act,

Retaliatory Discharge in Violation of Public Policy, Retaliatory Removal Of

Privleges In Violation Of Public Policy, False Light and violation of M.C.L. 423.501

et. seq. See Exhibit 3.

      4.     The Complaint initiating the lawsuit was served upon Defendants on

November 18, 2019.

      5.     On December 11, 2019, Defendants filed as their first responsive

pleading, a motion for summary disposition seeking to dismiss the claims and

compel Plaintiffs to arbitrate the claims consistent with a contractually agreed upon

arbitration clause. See Exhibit 4.

      6.     On December 11, 2019, at the last minute, Plaintiffs amended their

complaint by right and included a claim under the federal False Claims Act 31 U.S.C.

§3730. A copy of the Amended Complaint is attached as Exhibit 5.

      7.     The matter became removable on December 11, 2019 with the filing of

the Amended Complaint asserting a federal question.




                                         3
  Case 2:20-cv-10004-AJT-DRG ECF No. 1, PageID.4 Filed 01/02/20 Page 4 of 5




      8.    This Notice of Removal is filed within 30 days of Defendants’ first

receipt of the Amended Complaint raising federal question jurisdiction under 28

U.S.C. § 1331 and is therefore timely pursuant to 28 U.S.C. § 1446(b)(3).

      9.    The Court has original jurisdiction over this matter pursuant to 28

U.S.C. § 1331.

      10.   This matter may be removed to the United States District Court for the

Eastern District of Michigan pursuant to 28 U.S.C. § 1441(a).

      11.   Notice of this Notice of Removal is being given to Wayne County

Circuit Court and opposing counsel concurrent with the filing of this Notice of

Removal pursuant to 28 U.S.C. § 1446(d). Exhibit 6.

      WHEREFORE, Defendants remove this action to the United States District

Court for the Eastern District of Michigan.


                                      Respectfully submitted,

                                      OGLETREE, DEAKINS, NASH,
                                      SMOAK & STEWART, PLLC

                                      s/ Thomas R. Paxton
                                      THOMAS R. PAXTON (P36214)
                                      SHARON RAE GROSS (P42514)
                                      LORI KEEN ADAMCHESKI (P69674)
                                      Attorneys for Defendants
                                      34977 Woodward Avenue, Suite 300
                                      Birmingham, MI 48009
                                      T: (248) 593-6400; F: (248) 283-2925
Dated: January 2, 2020                thomas.paxton@ogletree.com



                                         4
  Case 2:20-cv-10004-AJT-DRG ECF No. 1, PageID.5 Filed 01/02/20 Page 5 of 5




                         CERTIFICATE OF SERVICE

      I hereby certify that on January 2, 2020, I electronically filed the foregoing
paper with the Clerk of the Court using the ECF system. I further certify that I will
serve a copy of such filing on Plaintiff via U.S. Postal Service first-class mail as
follows:

        Deborah L. Gordon
        Deborah Gordon Law
        33 Bloomfield Hills Parkway, Suite 220
        Bloomfield Hills, MI 48304

                                       s/ Thomas R. Paxton
                                       THOMAS R. PAXTON (P36214)
                                       SHARON RAE GROSS (P42514)
                                       LORI KEEN ADAMCHESKI (P69674)
                                       Attorneys for Defendants
                                       34977 Woodward Avenue, Suite 300
                                       Birmingham, MI 48009
                                       T: (248) 593-6400
                                       F: (248) 283-2925
                                       thomas.paxton@ogletree.com
                                       rae.gross@ogletree.com
Dated: January 2, 2020                 lori.adamcheski@ogletree.com

                                                                             41244954.2




                                         5
